Per Curiam:

Although one part of the note in controversy stated that it was given for $1500, other parts of the note, and the coupons attached, as well as the mortgage securing the note, combined to show that it was given for $1000. This was the amount claimed in the petition, and the objection to any testimony under the petition because the amount named in the note was indefinite was not good. (Howard v. Carter, ante, p. 85.)
The affidavit to obtain a change of venue contained a naked declaration and conclusion that the judge was prejudiced. It was insufficient.
The court ruled correctly in refusing to suppress a deposition. Portions of it, at least, were admissible.
The acknowledgment of the mortgage in suit was somewhat defective, but it was good in any event between the parties and those who had notice of its existence. The proceedings under which plaintiffs in error claimed title were sufficient to put them upon inquiry and charge them with notice of the mortgage.
There was sufficient proof of the delivery of the mortgage, and also to support the findings of the court of the good faith of the transfers and of the entire transaction.
The judgment is affirmed.